     Case 2:20-cv-00221-TLN-CKD Document 11 Filed 11/23/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH HILL,                                     No. 2:20-cv-00221 TLN CKD P
12                       Plaintiff,
13           v.                                         ORDER
14    BARTOS, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action filed

18   pursuant to 42 U.S.C. § 1983. Plaintiff’s amended complaint is before the court for screening

19   under 28 U.S.C. § 1915A(a). The court has conducted the required screening and finds that

20   plaintiff may proceed on the following claims:

21          1. A claim arising under the Equal Protection Clause of the Fourteenth Amendment

22   against defendant Bartos related to the confiscation of plaintiff’s personal property.

23          2. A claim arising under the First Amendment against defendant Bartos for retaliation

24   against plaintiff for protected conduct.

25          3. A claim arising under the Eighth Amendment against defendant Bartos for use of

26   excessive force as described in paragraph 23 of plaintiff’s amended complaint.

27          4. A claim arising under the Eighth Amendment against defendant Murphy for use of

28   excessive force as described in paragraph 43 of plaintiff’s amended complaint.
                                                        1
     Case 2:20-cv-00221-TLN-CKD Document 11 Filed 11/23/20 Page 2 of 3


 1           5. A claim arising under the Eighth Amendment against defendants Cottrell, Murphy,

 2   Hooven, Eckernaught and Parrish for use of excessive force as described in paragraph 45 of

 3   plaintiff’s amended complaint.

 4           6. A claim arising under the First Amendment against defendant Gustafason for

 5   retaliation against plaintiff for protected conduct as described in paragraphs 67 and 68 of

 6   plaintiff’s amended complaint.

 7           At this point, plaintiff has two options: 1) he may proceed on claims described above; or

 8   2) make an attempt to cure the deficiencies in his amended complaint with respect to the other

 9   defendants and claims in a second amended complaint. If plaintiff choses to amend, he should

10   refer to the court’s March 20, 2020 order for guidance.

11           Finally, plaintiff is reminded if he elects to amend that the court cannot refer to a prior

12   pleading in order to make the second amended complaint complete. Local Rule 220 requires that

13   an amended complaint be complete in itself without reference to any prior pleading. This is

14   because, as a general rule, any amended complaint supersedes all other pleadings. See Loux v.

15   Rhay, 375 F.2d 55, 57 (9th Cir. 1967).

16           In accordance with the above, IT IS HEREBY ORDERED that plaintiff is granted 21 days

17   within which to complete and return the attached form notifying the court whether he wants to

18   proceed on the claims described in this order or whether he wishes to file a second amended

19   complaint in an attempt to cure the deficiencies in his amended complaint. If plaintiff does not

20   return the form, this action will proceed on the claims described above.
21   Dated: November 23, 2020
                                                       _____________________________________
22
                                                       CAROLYN K. DELANEY
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25
     1
26   hill0221.op

27

28
                                                         2
     Case 2:20-cv-00221-TLN-CKD Document 11 Filed 11/23/20 Page 3 of 3


 1                                 UNITED STATES DISTRICT COURT

 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 3

 4    KENNETH HILL, Plaintiff,                          No. 2:19-cv-2152 TLN CKD P
 5           v.
 6    BARTOS, et al., Defendants.                       PLAINTIFF’S NOTICE OF
 7                                                      HOW TO PROCEED
 8

 9   Check one:

10   _____ Plaintiff wants to proceed immediately on the following claims:

11          1. A claim arising under the Equal Protection Clause of the Fourteenth Amendment

12   against defendant Bartos related to the confiscation of plaintiff’s personal property.

13          2. A claim arising under the First Amendment against defendant Bartos for retaliation

14   against plaintiff for protected conduct.

15          3. A claim arising under the Eighth Amendment against defendant Bartos for use of

16   excessive force as described in paragraph 23 of plaintiff’s amended complaint.

17          4. A claim arising under the Eighth Amendment against defendant Murphy for use of

18   excessive force as described in paragraph 43 of plaintiff’s amended complaint.

19          5. A claim arising under the Eighth Amendment against defendants Cottrell, Murphy,

20   Hooven, Eckernaught and Parrish for use of excessive force as described in paragraph 45 of

21   plaintiff’s amended complaint.

22          6. A claim arising under the First Amendment against defendant Gustafason for

23   retaliation against plaintiff for protected conduct as described in paragraphs 67 and 68 of

24   plaintiff’s amended complaint.

25          OR

26   _____ Plaintiff wants time to file a second amended complaint.

27   DATED:                                                 ________________________________
                                                            Plaintiff
28
                                                        3
